           Case 1:19-cv-01431-DAD-SAB Document 24 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   MICHAEL BOUSKOS,                                     Case No. 1:19-cv-01431-DAD-SAB

10                   Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND ADJUST THE
11           v.                                           DOCKET TO REFLECT VOLUNTARY
                                                          DISMISSAL PURSUANT TO RULE 41(a)
12   JPMORGAN CHASE BANK, N.A.,                           OF THE FEDERAL RULES OF CIVIL
                                                          PROCEDURE
13                   Defendant.
                                                          (ECF No. 23)
14

15          On October 10, 2019, Defendant removed this action, which was brought by Plaintiff on

16 an individual basis and on behalf of all others similarly situated. (ECF No. 1.) On December 21,

17 2020, the Court granted Defendant’s motion to compel arbitration of Plaintiff’s individual

18 claims, found Plaintiff’s claims were covered pursuant to the arbitration agreement, and that

19 because the class action waiver was enforceable, Plaintiff was required to pursue his claims on
20 an individual basis in arbitration. (ECF No. 18.) The Court stayed and administratively closed

21 this action. (Id.)

22          On July 29, 2021, a stipulation was filed dismissing this action without prejudice and

23 with each party to bear its own costs and fees. (ECF No. 23.) The stipulation provides that

24 Plaintiff does not intend to pursue arbitration of his individual claims at this time. In light of the

25 stipulation of the parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson

26 v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed without prejudice
27 and without an award of costs or attorneys’ fees.

28 / / /

                                                      1
            Case 1:19-cv-01431-DAD-SAB Document 24 Filed 07/30/21 Page 2 of 2


 1          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 2 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     July 30, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
